 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   James Britt
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:17-cr-00278 LJO-SKO-3
                                                )
12                        Plaintiff,            )   STIPULATION AND ORDER TO CONTINUE
                                                )   SENTENCING HEARING
13   vs.                                        )
                                                )   DATE: March 25, 2019
14   JAMES EDWARD BRITT,                        )   TIME: 8:30 a.m.
                                                )   JUDGE: Hon. Lawrence J. O’Neill
15                       Defendant.             )
                                                )
16                                              )
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference regarding the sentencing hearing in the above-
20   captioned matter now set for November 26, 2018 may be continued to March 25, 2019 at 8:30
21   a.m. for further status conference on the sentencing hearing.
22          Mr. Britt entered a guilty plea on July 16, 2018 and subsequently was ordered released to
23   be transported to the Jericho Project on July 18, 2018. Attached is a letter from the program
24   showing that Mr. Britt remains at the program and is in compliance. Accordingly, the parties are
25   requesting a further continuance to monitor Mr. Britt’s progress at the program. At the next
26   status conference, assuming Mr. Britt remains in compliance, a referral to probation will be
27   requested so a presentence report can be generated for a sentencing date to be set around the time
28   of Mr. Britt’s completion of the program, anticipated in July 2019.
 1            As this is a sentencing hearing, no exclusion of time is necessary under the Speedy Trial

 2   Act.

 3
 4                                                          Respectfully submitted,

 5                                                          McGREGOR SCOTT
                                                            United States Attorney
 6
 7   DATED: November 19, 2018                               /s/ Kimberly A. Sanchez
                                                            KIMBERLY A. SANCHEZ
 8                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 9
10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
12   DATED: November 19, 2018                               /s/ Charles J. Lee
                                                            CHARLES J. LEE
13                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
14                                                          JAMES EDWARD BRITT

15
16
17                                               ORDER

18
     IT IS SO ORDERED.
19
         Dated:        November 19, 2018                     /s/ Lawrence J. O’Neill _____
20
                                                   UNITED STATES CHIEF DISTRICT JUDGE
21
22
23
24
25
26
27
28
      Britt: Stipulation and [Proposed]               -2-
      Order to Continue Sentencing Hearing
